        Case 2:20-cv-01113-GJP Document 80 Filed 06/05/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FEDERAL TRADE COMMISSION et al.,

                      Plaintiffs,

                 v.                                      CIVIL ACTION

THOMAS JEFFERSON UNIVERSITY et                           NO. 20-01113
al.,
               Defendants.


                                      ORDER

      AND NOW, this 5th day of June 2020, upon consideration of Nonparty

Shannondell, Inc.’s Third-Party Motion to Modify and/or Quash Subpoenas (ECF Nos.

56 & 57), the Federal Trade Commission and Commonwealth of Pennsylvania’s

Response (ECF No. 64), and Albert Einstein Healthcare Network’s Response (ECF No.

67), it is hereby ORDERED that the Motion is GRANTED in part and DENIED in

part. Shannondell shall comply with the nineteen requests in the subpoenas, but the

Court extends the time for compliance to on or before Friday, June 26, 2020.



                                                    BY THE COURT:



                                                     /s/ Gerald J. Pappert
                                                    ________________________
                                                    GERALD J. PAPPERT, J.
